Citation Nr: 1648225	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from October 2007 to May 2008 and from December 2009 to August 2010.  

This claim comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Winston Salem Quick Start CPS in Winston Salem, North Carolina.  That decision granted service connection for right ear hearing loss and assigned a 0 percent (noncompensable) evaluation effective from August 25, 2010. 

In February 2012, the Veteran filed a timely Notice of Disagreement with respect the 0 percent disability rating assigned for right ear hearing loss.  A Statement of the Case was issued in March 2013.  The Veteran submitted a VA Form 9 in April 2013.  Jurisdiction of the appeal currently resides with the RO in Nashville. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Video Conference hearing in his April 2013 VA Form 9.  The hearing was scheduled for March 2016; however, a notation in the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran did not appear for the scheduled Board hearing.  

In an October 2016 "Motion to Reschedule Hearing," The American Legion noted that the hearing notification letter was sent to the incorrect Veterans Service Organization.  Indeed, review of the February 2016 hearing notification letter reveals that the RO erroneously listed (and sent hearing notice to) the Tennessee Department of Veterans Services (TDVS) as the Veteran's accredited representative.  A May 2012 VA Form 21-22 confirms that The American Legion is, in fact, the Veteran's accredited representative/power of attorney (POA); there is no indication in the record the Veteran has revoked The American Legion 's POA or indicated an intent to revoke the POA during the pendency of the appeal.  

In light of this error, and on behalf of the Veteran, The American Legion requested that the Video Conference hearing be re-scheduled, with proper notification given to correct service officer.  The Board finds that good cause to reschedule that hearing has been shown as the representative was not properly notified of the hearing and the motion to schedule a hearing is granted. 38 C.F.R. § 20.700, 20.702, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the RO.  Notify the Veteran, and authorized representative (i.e., The American Legion), of the time, place, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




